DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 1-14 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

2.          The following is an examiner's statement of reasons for allowance: 
      Conventional or closest prior art of record such as Chen WU et al.  and Hong et al. 
disclose Image processing of a general image signal processor (ISP) is performed in a single device in which a plurality of separate ISP image processing modules connected. When a plurality of devices performs ISP processing, a first device and a second device may sequentially perform ISP. Although image processing operations of the first device and the second device have the same purpose, each device may have different performance, complexity, and sophistication level. Alternatively, an ISP image processing module present in the first device may not be present in the second device. When a plurality of devices performs ISP processing on one image, ISP processing performed by a first device that performs ISP processing first may be different from that performed by a second device that performs ISP processing second, for various reasons related to the first device that performs ISP processing first. As a result, an ISP processing operation performed in the first device may be redundantly performed or an ISP processing operation that 1s not performed in the first device may be omitted in the second device. The prior art of record fails to teach or suggest an electronic device  that perform image processing according to a designated first image signal processing set, on the raw image, to transmit the raw image on which at least partial processing of the designated first image signal processing set is performed, to an external electronic device by using the communication module, during the performing the image processing, and to transmit information corresponding to the at least partial processing to the external electronic device such that the external electronic device skips processing corresponding to the at least partial processing among a designated second image signal processing set included in the external electronic device by using the raw image on which the at least partial processing is performed as recited by the independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    IM et al. (2021/0067690) teaches an electronic device and method for processing image by an external electronic device.
    Sole Rojals et al. (2014/0307800) teaches an external device to process image processing form an original device.
     Ooishi (2006/0215045) teaches a digital camera, image playback apparatus , methods of controlling image playback using an external device
. 

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

June 04, 2022